Citation Nr: 0724278	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for shortening of the 
left leg.

2.  Entitlement to service connection for a right sacroiliac 
disability, claimed as secondary to service-connected 
subluxation of the left sacroiliac joint with degenerative 
discogenic changes.

3.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
subluxation of the left sacroiliac joint with degenerative 
discogenic changes.

4.  Service connection for a left ring finger disability.

5.  Entitlement to service connection for arthritis 
throughout the body, also claimed a joint disease.

6.  Entitlement to service connection for a liver disorder, 
claimed as due exposure to ionizing radiation.

7.  Entitlement to a lung disorder, claimed as due exposure 
to ionizing radiation.

8.  Entitlement to service connection for joint damage, 
claimed as due exposure to ionizing radiation.

9.  Entitlement to an increased rating for post-operative 
left scrotal exploration for orchialgia, currently evaluated 
as 10 percent disabling.

10.  Entitlement to an increased rating for subluxation of 
the left sacroiliac joint with degenerative discogenic 
changes, currently evaluated as 20 percent disabling.

11.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.

12.  Entitlement to an effective date earlier than March 31, 
2003 for the grant of service connection for degenerative 
discogenic changes at the L4-5 level.

13.  Entitlement to an effective date earlier than March 31, 
2003 for the grant of service connection for radiculopathy of 
the left lower extremity.

14.  Entitlement to an effective date earlier than March 31, 
2003 for the grant of a 10 percent evaluation for post-
operative left scrotal exploration for orchialgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1974 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The veteran testified before the undersigned Acting Veterans 
Law Judge via videoconferencing technology in March 2007.  A 
transcript of his hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reflects that that veteran has been 
apprised of the Veterans Claims Assistance Act of 2000 
(VCAA), which is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

In the instant case, a September 2003 rating decision 
awarded service connection for degenerative discogenic 
changes of the lumbar spine with a 20 percent evaluation, 
and for radiculopathy of the left lower extremity with a 10 
percent evaluation.  The rating decision also awarded a 10 
percent evaluation for post-operative left scrotal 
exploration for orchialgia.  The RO determined that the 
appropriate effective date was March 31, 2003.  Thereafter, 
the veteran submitted a notice of disagreement with respect 
to the effective date.  However, an appropriate VCAA letter 
was not sent to the veteran regarding the effective date 
issue after the submission of his notice of disagreement.

Furthermore, at his March 2007 hearing, the veteran 
indicated that he had received treatment from private 
physicians, to include magnetic resonance imaging (MRI) in 
2001 or 2002.  He stated that he had undergone five MRIs 
since that time.  He also reported that he had received 
treatment for his back in January 2007, at an emergency 
room.  Because the records of this reported treatment might 
be supportive of the veteran's claim, he should be afforded 
the opportunity to submit such records or identify them with 
sufficient specificity so that VA can obtain them and 
associate them with the record.

Finally, with respect to several of his service connection 
claims, the veteran contends that the disabilities are 
related to radiation exposure that occurred due to a small 
leak aboard the USS Greenling in service.  To date, this 
incident has not been verified by the service department.

The Board notes that the RO did attempt to obtain deck logs 
for the USS Greenling for the period from July 1, 1976, to 
July 8, 1976,and the Naval Historical Center indicated on 
two occasions that such records could not be released 
because they were classified.  However, in a February 2005 
letter, that agency also indicated that if VA were to 
provide details as to what was being sought in the deck 
logs, it may be possible to provide a written response 
depending on the situation.  There is no indication in the 
record that the RO subsequently provided an explanation as 
to what was being sought in those logs.  Therefore, the 
Naval Historical Center should again be contacted, and 
advised of the specifics of the veteran's allegations as to 
the radiation leak that he has described aboard the USS 
Greenling.

The Board also notes that, at his hearing, the veteran had a 
letter purportedly from the Naval Sea Systems Command which 
was dated in December 2005 and indicated that the veteran's 
ship had experienced a small leak.  The veteran also related 
that he had been in contact with the Department of Defense.  
Copies of the December 2005 letter and any additional 
correspondence between the veteran and the Department of 
Defense may be supportive of his claim, and it is important 
that VA obtain such records.  Therefore, the veteran should 
be afforded the opportunity to submit a copy of the letter 
and any additional correspondence he has received from the 
Department of Defense.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a duty to assist 
letter with respect to the issues of 
earlier effective dates for the grant of 
service connection for degenerative 
discogenic changes of the lumbar spine 
and for radiculopathy of the left lower 
extremity, as well as  the award of a 10 
percent evaluation for post-operative 
left scrotal exploration for orchialgia.  
The letter must comply with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  

The duty to assist letter should also ask 
the veteran to identify all sources of 
private medical treatment for his claimed 
disabilities, to include treatment by the 
physician identified at his March 2007 
hearing.  

Additionally, the duty to assist letter 
should request that the veteran submit a 
copies of all of his correspondence with 
the Department of Defense, to include the 
December 2005 letter from the Naval Sea 
Systems Command.

The veteran should be given the 
appropriate amount of time to respond.

2.  The AOJ should again contact the 
Naval Historical Center and provide a 
detailed explanation as to the veteran's 
report of a radiation leak aboard the 
USS Greenling in July 1976.  With the 
understanding that the deck logs from 
that time are classified, Naval 
Historical Center should be asked to 
provide as much verification as possible 
as to whether such an event occurred.

3.  Once the above-directed development 
has been completed, the AOJ should 
readjudicate the issues on appeal.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
Statement of the Case in February 2005. 
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



